             Case 2:17-cv-00601-RSL Document 354 Filed 09/13/21 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     KELLY BOLDING, et al.,                 )
 9                                          )               Case No. C17-0601RSL
                            Plaintiff,      )
10              v.                          )
                                            )               ORDER GRANTING IN PART
11   BANNER BANK,                           )               PLAINTIFFS’ MOTION TO SEAL
                                            )
12                          Defendants.     )
     _______________________________________)
13
14         This matter comes before the Court on plaintiffs’ “Motion to Seal Certain Exhibits to the
15   Declarations of Charlotte Sanders, Mark Miller, and Reiley Colgan” that were offered in support
16   of plaintiffs’ opposition to defendant’s motion for summary judgment. Defendant has withdrawn
17   the “Confidential” designation previously placed on certain exhibits. For purposes of the
18   summary judgment motion, the remaining documents will be maintained under seal.
19
20   //
21
22   //
23
24   //
25
26   //

     ORDER GRANTING IN PART PLAINTIFFS’
     MOTION TO SEAL
             Case 2:17-cv-00601-RSL Document 354 Filed 09/13/21 Page 2 of 2




 1          Plaintiffs’ motion to seal (Dkt. # 311) is GRANTED in part. Plaintiffs shall, within seven
 2   days of the date of this Order, file unsealed versions of:
 3          – Exhibits 35, 39, and 40 and pages 1-9 of Exhibit 38 to the Sanders Declaration;
 4          – Exhibits A and C to the Miller Declaration; and
 5          – Exhibit 1 of the Colgan Declaration.
 6
            Dated this 13th day of September, 2021.
 7
 8
 9
                                                Robert S. Lasnik
                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER GRANTING IN PART PLAINTIFFS’
     MOTION TO SEAL                                   -2-
